Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1, 3-8, 10-15, and 17-20 are allowed.
Priority
3.	Application 16/743,120 was filed on January 15th, 2020 and claims foreign priority to CN201711054359.7 which was filed on October 31st, 2017 and PCT/CN2018/105951 filed on September 17th, 2018. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Publication US2014/0219453 to Neafsey et al. (hereinafter Neafsey), US Patent Publication US2016/0055693 to Somani et al. (hereinafter Somani), US Patent Publication US2017/0236113 to Chitalia et al. (hereinafter Chitalia) and “Large-Scale Invisible Attack on AFC Systems with NFC-Equipped Smartphones” by Dang et al. (hereinafter Dang).
While Neafsey, Somani, Chitalia and Dang are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches, establishing, by a fare-collecting device, a near field communication (NFC) connection with a user terminal; sending, by the fare-collecting device over the NFC connection, a first device ID of the fare-collecting device to the user terminal; receiving, by the fare-collecting device over the NFC connection, encrypted data transmitted from the user terminal; obtaining, by the fare-collecting device decrypting the encrypted data, an account ID of a user associated with the user terminals, a second device ID from the encrypted data, and a timestamp from the encrypted data, wherein the timestamp corresponds to a time when the encrypted data is encrypted; determining, by the fare-collecting device, whether the second device ID is consistent with the first device ID, and whether a time interval between a time corresponding to the timestamp and a current time is smaller than a preset time length; and in response to determining that the second device ID is consistent with the first device ID, and that the time interval between the time corresponding to the timestamp and the current time is smaller than the preset time length, sending, by the fare-collecting device over a computer network, the account ID to a server for the server to deduct a fare from an account corresponding to the account ID.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693